WARNE, J. pro tem.*
Defendant has appealed from the judgment entered after a jury found him guilty of a violation of section 11500 of the Health and Safety Code (possession of narcotics).
Upon appellant’s request that an attorney be appointed to represent him on appeal, this court appointed Mr. Richard T. Tosaw of the Sacramento Bar to represent him. Mr. Tosaw has informed this court that after a careful review of the record and an interview with appellant, it is his opinion that no meritorious grounds of appeal exist.
This court, too, has made a thorough review of the entire record and it is also our determination that the appeal is without any merit whatever. The evidence, briefly stated in the light most favorable to the respondent, discloses that appellant aroused the suspicion of a deputy sheriff who took him to the sheriff’s office for questioning. While being questioned appellant signed a “search waiver” and his automobile was searched by two officers. A marijuana cigarette was found in the glove compartment of appellant’s automobile. Appellant admitted that the cigarette was his and stated that he purchased it in San Francisco.
The evidence amply supports the verdict of the jury and the judgment entered pursuant thereto. The record discloses that the appellant was ably defended, that he had a fair trial, and the evidence fully supports the judgment.
The judgment is affirmed.
Van Dyke, P. J., and Schottky, J., concurred.

 Assigned by Chairman of Judicial Council.